FILED
                            NOT FOR PUBLICATION                                JAN 30 2015

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


FESEHAYE OKUBE HABTE,                            No. 10-72524

              Petitioner,                        Agency No. A089-671-191

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.



FESEHAYE OKUBE HABTE,                            No. 11-71821

              Petitioner,                        Agency No. A089-671-191

  v.

ERIC H. HOLDER, Jr., Attorney General,

              Respondent.



FESEHAYE OKUBE HABTE,                            No. 13-72360

              Petitioner,                        Agency No. A089-671-191

  v.


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                     Argued and Submitted December 12, 2014
                             San Francisco, California

Before: FISHER, RAWLINSON, and MURGUIA, Circuit Judges.

      I.     The Board’s Denial of Habte’s Asylum Application

      Fesehaye Okube Habte petitions for review of the denial of his application

for asylum, withholding of removal, and relief under the Convention Against

Torture (“CAT”). The Immigration Judge (“IJ”) based her adverse credibility

finding on multiple inconsistencies. In the absence of credible testimony, the IJ

found the remaining evidence insufficient to establish eligibility for relief from

removal. The Board of Immigration Appeals (“Board”) reviewed the IJ’s findings

of fact and conclusions of law and affirmed the judgment.

      We have jurisdiction under 8 U.S.C. § 1252 and review the Board’s decision

for substantial evidence. See Singh v. Ashcroft, 362 F.3d 1164, 1168 (9th Cir.

2004). The judgment of the Board is supported by substantial evidence, therefore

we deny the petition.


                                         -2-
      An adverse credibility finding can be based on “any relevant factor that,

considered in light of the totality of the circumstances, can reasonably be said to

have a bearing on petitioner’s veracity.” Ren v. Holder, 648 F.3d 1079, 1084 (9th

Cir. 2011) (internal quotation marks omitted). “Major inconsistencies on issues

material to the alien’s claim of persecution constitute substantial evidence

supporting an adverse credibility determination.” Rizk v. Holder, 629 F.3d 1083,

1088 (9th Cir. 2011).

      The adverse credibility finding was based on inconsistencies in Habte’s

testimony as well as Habte’s failure to produce reliable documentary evidence.

For example, Habte submitted a copy of an identification card that listed a birth

place different from the one he noted in his testimony, and he failed to plausibly

explain the discrepancy. Habte also submitted a school record that had been

visibly altered despite language on the school record indicating that any alteration

would invalidate it. None of the submitted documents established Habte’s identity,

which was essential to his claim. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th

Cir. 2003).

      In light of the totality of the circumstances, the discrepancies and omissions

were material and provide substantial evidence supporting the adverse credibility

finding. See Rizk, 629 F.3d at 1088.


                                         -3-
      The remaining record evidence does not compel a finding that Habte was or

will be subject to persecution. See Farah, 348 F.3d at 1156. Nor does the record

compel a finding that Habte would, more likely than not, be subject to torture upon

return to Eritrea. See id. at 1157.

      Therefore, Habte’s petition for review of the Board’s denial of his

application for relief from removal is DENIED.

      II.    The Board’s Denial of Habte’s Motion to Reopen

      Habte also petitions for review of the Board’s denial of his second motion to

reopen, submitted in January 2013. The Board denied Habte’s motion as time-

barred, on the ground that Habte failed to introduce previously unavailable material

evidence of changed conditions in Eritrea. See 8 U.S.C. § 1229a(c)(7)(C)(ii).

      We have jurisdiction under 8 U.S.C. § 1252 and review the Board’s decision

for an abuse of discretion. See Lopez-Vasquez v. Holder, 706 F.3d 1072, 1078 (9th

Cir. 2013). Because the Board acted “arbitrarily, irrationally, or contrary to law”

in denying Habte’s motion to reopen without considering newly submitted country

conditions evidence, id. (quoting Singh v. INS, 213 F.3d 1050, 1052 (9th Cir.

2000)), we grant the petition.

      The Board abused its discretion by denying Habte’s second motion to reopen

without considering the previously unavailable evidence of changed conditions in


                                         -4-
Eritrea, which Habte submitted in support of his motion. See id. The later-

submitted country conditions evidence is qualitatively different from the evidence

available at the time of Habte’s removal hearing because it is more detailed, better

substantiated, and more compelling. See Najmabadi v. Holder, 597 F.3d 983, 987

(9th Cir. 2010); see also Malty v. Ashcroft, 381 F.3d 942, 945–46 (9th Cir. 2004).

Whereas the previously submitted evidence supported the possibility that Habte

might be persecuted if returned to Eritrea, the newly submitted evidence supports

the probability that Habte will, with near certainty, be persecuted if returned to

Eritrea as an asylum-seeker.

      Therefore, Habte’s petition for review of the Board’s denial of his second

motion to reopen is GRANTED. We REMAND for the Board to reconsider

Habte’s motion to reopen in light of the material evidence of changed conditions in

Eritrea, which was not available at the time of Habte’s removal hearing.

      In No. 10-72524, PETITION DENIED.

      In No. 11-71821, PETITION DISMISSED, because petitioner has chosen

not to pursue his appeal.

      In No. 13-72360, PETITION GRANTED; REMANDED.




                                          -5-